 

cen 20F88E FiSS CVE 58 HeSIK Pagcumenk S17. dale P/2Ds Bade 1H SpRaGelPnsAQoott

Ellis, Clerk of Courts, Brevard County

Filing # 83906994 E-Filed 01/25/2019 12:22:32 PM

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR BREVARD COUNTY FLORIDA

CASE NUMBER: 05-2019-DR-011893-XXXXK-XX
IN RE: The Marriage of:

STEPHANIE LEIGHANNE NEWBERRY-ANGELL,
Petitioner/ Wife,

and

KRISTOPHER WILEY POWELL,
Respondent/Husband.

 

FINAL JUDGMENT OF
DISSOLUTION OF MARRIAGE

 &

THIS CAUSE having come before the Court on this AE 2s of January, 2019, upon
the Petition of the Wife for Dissolution of Marriage. The Petitioner being present and
represented by Attorney Darrell Sedgwick; on behalf of Morgan & Barbary, P.A. The
Respondent not being present but having been given notice of hearing and having filed his
Answer and Waiver of Appearance to same, and the Court having considered the pleadings, the
testimony of the Petitioner, the evidence presented and being otherwise fully advised in the
premises;

it is, therefore ORDERED AND ADJUDGED as follows:

1. JURISDICTION: This Court has jurisdiction of the parties and the subject
matter of this cause.

2. RESIDENCY: Petitioner, STEPHANIE LEIGHANNE NEWBERRY-ANGELL,
has been a resident of the State of Florida for more than six (6) months immediately before filing

this Petition for Dissolution of Marriage.

Page 1 of 3

Filing 83906994 S NEWBERRY-ANGELL VS K POWELL 05-2019-DR-011893-XXXX-XX
oR BK Case 6:19;6v-022?6-JA-EJK Document 31-1 Filed 05/29/20 Page 2 of 3 PagelD 241

3. GROUNDS: The marriage between the parties is irretrievably broken and the
bonds of marriage between Petitioner and Respondent are hereby dissolved.

4. STATISTICAL FACTS: The parties were married February 17", 2007 in Tavares ,
Florida, and are presently not living together as Husband and Wife.

5. MINOR CHILDREN OF MARRIAGE: There are no minor children born of
the parties' marriage, and the Wife is not now pregnant nor are any other children in
contemplation between the parties.

6. MARITAL SETTLEMENT AGREEMENT: The Petitioner and Respondent
entered into a Marital Settlement Agreement, dated January11, 2019, which addresses and
resolves all issues relating to the dissolution of parties' marriage. Said Agreement is hereby
ratified, approved, and adopted by the Court and the terms of the Agreement are incorporated
into this Final Judgment and the parties are ordered to comply with the terms and provisions
thereof.

7. PARTIES RESIDENCE: The current residential and mailing addresses of the

parties are as follows:

PETITIONER: Stephanie Leighanne Newberry-Angell
RESIDENTIAL ADDRESS: 2741 Englewood Drive, Melbourne, Florida 32940
MAILING ADDRESS: Same
RESPONDENT: Kristopher Wiley Powell
RESIDENTIAL ADDRESS: 5509 110th Avenue N, Apt 204,

Pinellas Park, Florida 33782
MAILING ADDRESS: Same

8. CONTINUING JURISDICTION: This Court retains jurisdiction of the subject

matter of this cause and the parties hereto for all legal purposes.

Page 2 of 3

Filing 83906994 S NEWBERRY-ANGELL VS K POWELL 05-2019-DR-011893-XXXX-XX
oR BK Case $:1%6v-02226-JA-EJK Document 31-1 Filed 05/29/20 Page 3 of 3 PagelD 242

It is further ORDERED and ADJUDGED that within five (5) days from the date
of e-service of this Final Judgment, the counsel for the Petitioner shall:
l. Furnish a copy of this Final Judgment to each self-represented party by
U.S. mail, first class, postage paid; and,
2. File a certificate signed by counsel that delivery of this Final Judgment

has been made as set forth herein.
DONE AND ORDERED in Chambers at the Moore Justice Center, in Viera,

vi 25
Brevard County, Florida, on this A day of January, 2019.

EN tos anny ~
THE HONORABLE DAVID E. SILVERMAN
Acting Circuit Judge

ce: Clay D. Morgan, Esquire
Kristopher Wiley Powell, Respondent

STATE OF FLORIDA, COUNTY OF BREVARD

| HEREBY CERTIFY that the foregoing is a true copy of
the original filed in this office and may centain redactions
as required by law.

SCOTT ELLIS. Clerk of jhe Circuit Co
rq] :
Date . By NY

 

Page 3 of 3

Filing 83906994 S NEWBERRY-ANGELL VS K POWELL 05-2019-DR-011893-XXXX-XX
